Citation Nr: 1109094	
Decision Date: 03/08/11    Archive Date: 03/17/11

DOCKET NO.  09-35 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection to bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel







INTRODUCTION

The appellant is a Veteran who served on active duty from November 1956 to October 1958.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's claims file is now in the jurisdiction of the Oakland, California RO.    


FINDING OF FACT

It is reasonably shown that the Veteran has a bilateral hearing loss disability that is causally related to his exposure to noise trauma in service.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, service connection for bilateral hearing loss is warranted.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  However, inasmuch as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on this matter; any notice defect or duty to assist omission is harmless.  


B. Legal Criteria, Factual Background, and Analysis

Service connection may be established for disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disability, there must be medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Service incurrence or aggravation of organic disease of the nervous system (to include SNHL) may be presumed if such is manifested to a compensable degree within a year following a Veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

Hearing loss disability is defined by regulation.  For the purpose of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

In Hensley v. Brown, 5 Vet. App. 155 (1993), the Court noted that 38 C.F.R. § 3.385, "does not preclude service connection for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service."  Hensley, 5 Vet. App. at 159.  As the Court noted in Hensley, a Veteran who displayed normal hearing acuity at service separation may nonetheless be awarded service connection for hearing loss at a later date if the medical evidence determines his/her hearing loss was the result of an in-service disease or injury.  Id. 

There is conflicting medical evidence that is critical to a determination in this matter.  When evaluating this evidence, the Board must analyze its credibility and probative value, account for evidence which it finds to be persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the veteran.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran's DD Form-214 does not appear to specify his military occupation specialty (MOS) in service.  However, it does indicate that he completed training for YN3 and he also reported on October 2008 VA examination that he served as a ship's yeoman.  Notably, YN is the abbreviation for the Navy Yeoman rating. 

The Veteran's STRs are silent for complaints, findings, treatment, or diagnosis relating to hearing loss.  On October 1956 service entrance and October 1958 service separation examinations the Veteran's ears were normal on clinical evaluation and his whispered and spoken voice scores were 15/15 bilaterally.  

In a September 1993 letter, R.E.P., M.D. noted that the Veteran had a history of chronic and prolonged hearing loss that dated approximately back to 30 years of age and that he had worn hearing aids for a very prolonged period of time.  The Veteran reported that in 1956 through 1958 he was in the service and worked with a 40 mm gun and did not wear hearing protection.  He reported that his hearing was normal as a child and that he suspected his hearing loss was related to loud noise exposure.  Audiometric testing was interpreted as revealing moderate down sloping symmetric bilateral SNHL.  Speech reception thresholds were 40 decibels bilaterally.  Speech discrimination was 80 percent bilaterally.  She noted that comparison of the current audiogram to one obtained in 1984 showed very little decline in hearing since that time, when discrimination was 84 percent in the right ear and 80 percent in the left ear, with the remainder of the readings remaining unchanged with the exception of 10 to 15 decibel decline at 1 KHz.  The diagnosis was chronic bilateral symmetric down sloping SNHL.   

In a June 2008 letter R.C.L., M.A. noted that the Veteran served on active duty from 1955-1958 and was exposed to noise from 40 mm guns while serving on the USS Uvalde.  He noted that the Veteran began to experience tinnitus at that time but was unsure when his hearing diminished and that he had no other significant noise exposure since leaving the Navy.  He added that the Veteran's hearing had become progressively worse and that he began using hearing aids in the mid-1960's, but that he was no longer bothered by tinnitus.  It was noted that puretone audiometry revealed a bilateral moderate to profound downward sloping SNHL with fair word recognition.  R.C.L. summarized that the Veteran had a SNHL consistent with his age and noise exposure history.  He opined that it was "as likely as not [the Veteran's] hearing loss began during his in-service noise exposure."  



On October 2008 VA examination, puretone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
45
65
80
95
105
LEFT
50
60
65
80
105

Speech audiometry revealed speech recognition ability of 80 percent in the right ear and 88 percent in the left ear.  The diagnosis was moderate to profound gradually sloping bilateral SNHL.  The Veteran reported that he was first tested for hearing loss in the 1970's and began wearing hearing aids at that time.  He reported service in the Navy from 1956 to 1958 as a ship's yeoman.  He reported military noise exposure to gun blasts during one week of gunnery school and exercises aboard ship occurring 3 to 4 days every other month.  He denied occupational noise exposure but reported recreational noise exposure from power tools, a tractor mower, weed wacker, and chainsaw for 7 years without hearing protection.  The examiner (an audiologist) opined that the Veteran's hearing loss was not caused by or a result of noise exposure in the military.  She noted that her opinion was based on review of the claims file, case history, and configuration of the hearing loss.  She noted that the Veteran first tested his hearing and purchased hearing aids in the 1970' (long after service) and that his hearing had become progressively worse since that time.  She noted that the configuration and case history of the Veteran's hearing loss was not consistent with acoustic trauma as such is not progressive after noise exposure is eliminated.  She added that normal whispered voice testing at separation did not rule out a mild hearing loss at that time, but that it certainly ruled out the Veteran's current hearing loss and functional abilities without hearing aids.           

In his September 2009 VA Form 9 (substantive appeal) the Veteran noted that he was assigned to man a 40 mm gun during "General Quarters" and that he participated in training exercises once or twice per month.  He noted that R.C.L., M.A. had reviewed all documents that he had in his possession.   

It is reasonably shown that the Veteran had some exposure to noise trauma in service.  He has consistently alleged (to include 15 years before he filed this claim) that he received frequent noise exposure when he was assigned to a 40 mm gun during general quarters training aboard ship.   The Board finds no reason to question the credibility of the Veteran or the veracity of his accounts, particularly in light of the fact that they are documented many years prior to his claim seeking benefits for hearing loss.  It is also not in dispute that the Veteran has a bilateral hearing loss disability by VA standards, as such is shown by VA audiometry.  

The remaining criterion for establishing service connection for the Veteran's hearing loss disability is whether such disability is related to the recognized noise trauma in service.  

The opinion of the October 2008 examiner was that the Veteran's hearing loss was not caused by or a result of noise exposure in the military.   The opinion was based on review of the claims file, the examination, case history, configuration of the hearing loss, and the Veteran's normal hearing at separation.  As noted above, the Veteran's "normal" hearing at separation does not preclude a grant of service connection if the evidence shows that his hearing loss is related to his service.  It is also noteworthy in this instance that the Board may not prefer one medical opinion over another solely on the basis of claims file review or the absence thereof; most of the probative value of a medical opinion comes from its reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The June 2008 opinion of R.C.L., M.A. was that it was as likely as not that the Veteran's hearing loss began during his in-service noise exposure.  The opinion was based on the Veteran's history, an examination, and the configuration of hearing loss.

The medical nexus opinions mentioned above were both based on thorough examination of the Veteran, rendered by audiologists, and are competent and probative evidence in the matter.  As noted above claims file review is not dispositive and probative value stems from reasoning.  In this regard, as both opinions are essentially based on the same rationale/reasoning (i.e. the Veteran's hearing loss configuration is or is not consistent with the Veteran's noise exposure) and there are no distinguishing factors that render one opinion more probative than the other, the Board finds the opinions to be in equipoise.    

In light of the foregoing, the Board finds that the evidence of record in this matter is in equipoise.  Resolving all reasonable doubt in favor of the Veteran (pursuant to 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102) the Board finds that all the evidentiary and legal requirements for establishing service connection for the Veteran's bilateral hearing  loss disability are met; service connection for such disability is warranted.


ORDER

Service connection for bilateral hearing loss is granted.  


____________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


